


--------------------------------------------------------------------------------

Exhibit 10

TECHNOLOGY PURCHASE AGREEMENT


         This Agreement is dated August 27, 2010 by and between the company
listed on Exhibit A hereto World Environmental Solutions Pty Ltd.  ("Seller"),
and SET IP Holdings LLC, a Utah limited liability company (“Buyer”) and its
parent company, Sustainable Environmental Technologies Corp, a California
corporation ("SET CORP").


RECITALS


         WHEREAS, Seller has acquired, developed and patented certain technology
for the application as stated on Exhibit A.  As a result of Seller's inventions
it owns, was awarded, by assignment and/or has pending the patents, patent
applications and other intellectual property rights related thereto.


         WHEREAS, Buyer wishes to buy, and Seller desires to sell and otherwise
assign to Buyer all of its right, title, interest and benefit in and to the
Technology, including the related patents, patent applications, and other
intellectual property rights related thereto, as defined in paragraph 1 a)
hereof, to Buyer according to the terms and conditions set forth below.


TERMS


         Now, therefore, in consideration of the mutual promises described below
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree to be legally bound as follows:


1. DEFINITIONS. For purposes of this Agreement, the following definitions apply:


         a) "Technology" shall be defined as all right, title, interest, and
benefit of Seller and all powers and privileges of Seller (including to make,
have made, use, or sell under patent law; to copy, adapt, distribute, display,
and perform under copyright law; and to use and disclose under trade secret law)
in and to all proprietary rights embodied in or comprising the Technology as of
the Closing ("Proprietary Rights"), defined as follows:


                  (1) All United States and foreign patents and patent
applications, including, without limitation, the issued patents and patent
applications listed on Exhibit A hereto, patent license rights and patentable
inventions, any continuation or continuation-in-part of, division of, or
substitution for any such applications, any United States patent issued thereon,
any reissue or reexamination application filed on any such United States patent,
any reissue patent or reexamined patent issuing thereon, and any extension of
any such United States patent or reissue patent and any and all applications for
patent in any country foreign to the United States on any invention disclosed in
any of said patents or patent applications described above and any patents
granted thereon;


                  (2) All trade secrets, know-how, confidential or proprietary
information, including, without limitation, the confidential and proprietary
information identified in Exhibit A hereto, shop rights, technical data,
technology licenses, concepts, drawings, schematics, prototypes, improvements,
enhancements, upgrades, materials, works of authorship, derivative, and
derivative works, mask works, engineering files, system documentation, flow
charts, computer software code and design specifications acquired or developed
by Seller or any of its affiliates that are embodied or incorporated in or
derived from the Proprietary Rights or in connection with the development of the
programming, inventions, processes, and apparati entailed by the Proprietary
Rights;

 
1

--------------------------------------------------------------------------------

 



                  (3) The equipment identified in Exhibit A hereto;


                  (4) All trademarks, service marks and trade names, including
without limitation, the trademark and trade name identified in Exhibit A hereto
(including, in the case of trademarks, service marks and trade names, all
goodwill appertaining thereto), moral rights (defined as any right to claim
authorship of a work, any right to object to any distortion or other
modification of a work, and any similar right, existing under the law of any
country in the world, or under any treaty), and copyrights;


                  (5) All market research and information, contact lists,
marketing materials, business plans, notes, documents and records pertaining in
any way to any of the Proprietary Rights and any existing or future products
incorporating any of the Proprietary Rights or any item described in any of the
foregoing paragraphs and any agreements with any other parties to contribute to
the further development of any of the Proprietary Rights; and


                  (6) All other intellectual property rights and legal
protections in every and all countries and jurisdictions owned or claimed by
Seller or any of its affiliates and embodied in or comprising any of the
Proprietary Rights.


2. ASSIGNMENTS; TECHNOLOGY PURCHASE PRICE.


         a) Seller hereby agrees to sell, assign and transfer, and at the
Closing shall sell, assign and transfer, to Buyer in perpetuity (or for the
longest period of time otherwise permitted by law), and Buyer hereby agrees to
purchase and accept, all of Seller's right, title, interest and benefit in and
to the Technology and Proprietary Rights.


         b) As consideration for such sale, assignment and transfer, the parties
agree to pay the other as set forth on Exhibit B, an amount which the parties
agree equals or exceeds the fair market value of the Technology and Proprietary
Rights determined on the basis of arms-length negotiations.


3. THE CLOSING AND CLOSING DATE. Subject to the terms and conditions of this
Agreement, the sale and purchase of the Technology and the Proprietary Rights as
provided for in this Agreement shall be consummated at a closing (the "Closing")
to be held at the offices of Seller at such place, time and date as Seller and
Buyer may mutually agree in writing. The date on which the Closing shall
actually take place is herein referred to as the "Closing Date".


4. CLOSING DELIVERIES AND CONDITIONS.


         a) SELLER’S CLOSING DELIVERIES AND CONDITIONS OF BUYER'S OBLIGATION.
The obligations of Buyer to consummate the transactions set forth in this
Agreement are subject to the fulfillment on, or before, the Closing Date of each
of the following conditions, any of which may be waived in writing by Buyer:


                  (1) Seller shall have duly executed and delivered to Buyer any
license agreements, assignments, and such other instruments of transfer as may
be reasonably requested by Buyer to transfer the Technology and the Proprietary
Rights, and any other consideration stated in Exhibit B, to Buyer, all in a form
reasonably satisfactory to Buyer;

 
2

--------------------------------------------------------------------------------

 



                  (2) No preliminary or permanent injunction or other binding
order, decree or ruling issued by a court or governmental agency shall be in
effect which shall have the effect of preventing the consummation of the
transactions contemplated by this Agreement;


                  (3) Seller shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing; and


                  (4) The representations and warranties of Seller contained in
this Agreement and any exhibits and schedules attached or referenced thereto
shall be true and correct on and as of the Closing Date.


         b) BUYER'S CLOSING DELIVERIES AND CONDITIONS OF SELLER'S OBLIGATIONS.
The obligations of Seller to consummate the transactions set forth in this
Agreement are subject to the fulfillment on, or before, the Closing Date of each
of the following conditions, any of which may be waived in writing by Seller:


                  (1) Buyer shall have paid all amounts due and payable at
Closing as stated in Exhibit B;


                  (2) Buyer shall have duly executed and delivered to Seller any
license agreement, warrant agreement, convertible note, or other document as
stated in Exhibit B;


                  (3) No preliminary or permanent injunction or other binding
order, decree or ruling issued by a court or governmental agency shall be in
effect which shall have the effect of preventing the consummation of the
transactions contemplated by this Agreement;


                  (4) Buyer shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing; and


                  (5) The representations and warranties of Buyer contained in
this Agreement and any exhibits and schedules attached or referenced thereto
shall be true and correct on and as of the Closing Date.


5. TERMINATION.


         (a) This Agreement may be terminated and abandoned prior to the Closing
Date:


                  (i) By written mutual consent of Seller and Buyer; or


                  (ii) By Seller or Buyer if any court or governmental agency of
competent jurisdiction shall have issued an order, decree or ruling or taken any
other action which prevents, restrains, enjoins or otherwise prohibits the
transactions contemplated hereby; or


                  (iii) By Seller by delivery of written notice to Buyer if: (1)
Seller discovers any material error, mistake, misstatement or omission in the
representations and warranties of Buyer in this Agreement, (2) Buyer has
breached or violated this Agreement in any material respect and, if such breach
or violation is curable, has failed to cure such violations within ten (10) days
of receiving written notice thereof; or (3) the Closing has not occurred by the
date that is ninety (90) days from the date of this Agreement; or

 
3

--------------------------------------------------------------------------------

 



                  (iv) By Buyer by delivery of written notice to Seller if: (1)
Buyer discovers any material error, mistake, misstatement or omission in the
representations and warranties of Seller in this Agreement, (2) Seller has
breached or violated this Agreement in any material respect and, if such breach
or violation is curable, has failed to cure such violations within ten (10) days
of receiving written notice thereof; or (2) the Closing has not occurred by the
date that is ninety (90) days from the date of this Agreement.


         (b) In the event that this Agreement is terminated as provided in this
Section 5 (a "Termination"), all further obligations of the parties under this
Agreement shall terminate without further liability of any party to any other
party or to the stockholders, directors or officers of any party; PROVIDED,
HOWEVER, that a Termination shall not relieve any party of any liability for any
breach of this Agreement or for any intentional misrepresentation or intentional
failure to comply with any agreement or covenant hereunder, and any such
Termination shall not be deemed to be a waiver of any available remedy for any
such breach, intentional misrepresentation or intentional failure to comply with
any such agreement or covenant.


6. REPRESENTATIONS, WARRANTIES AND COVENANTS.


         a) Seller hereby represents and warrants to, and covenants with Buyer
as follows:


                  (1) NO CONSENTS. No consents (other than necessary filings in
patent offices wherein Proprietary Rights have been registered or applications
therefor have been filed) of any other parties are necessary or appropriate
under any agreements concerning any of the Technology or the Proprietary Rights
in order for the transfer and assignment of any of the Technology and
Proprietary Rights under this Agreement to be legally effective.


                  (2) MARKETABLE TITLE. Immediately prior to the Closing, Seller
shall have good and marketable title to the Technology and the Proprietary
Rights, free and clear of any and all liens, mortgages, encumbrances, pledges,
security interests, or charges of any nature whatsoever (collectively, "Liens")
and, (ii) upon the Closing, Buyer shall receive good and marketable title to the
Technology and the Proprietary Rights, free and clear of any and all Liens.


                  (3) TECHNOLOGY AND PROPRIETARY RIGHTS. (i) Seller is the sole
owner of the entire right, title and interest in and to the Technology and the
Proprietary Rights, and (ii) the Technology and the Proprietary Rights are free
of all licenses, sublicenses, royalty or similar payment obligations, liens,
mortgages, encumbrances, pledges, or security interests, of any nature
whatsoever, and are not subject to any outstanding injunction, judgement, order,
decree, ruling, or charge. Seller has the right and authority to enter into this
Agreement and to grant the rights granted herein. No facts exist that would form
a basis for the belief that the Technology or the Proprietary Rights or any
rights thereunder owned by Seller are unenforceable or invalid and no action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand is
pending or is threatened against Seller that challenges the legality, validity,
enforceability, use, or ownership of such items. Seller has not agreed to
indemnify any person for or against any interference, infringement,
misappropriation, or other conflict with respect to such items. All material
information affecting the patentability of the claims of the Technology, the
Proprietary Rights and patent rights thereunder known to Seller has been
disclosed to the United States Patent and Trademark Office and any other
governing entity as relate to such rights. There have been no transfers, sales,
assignments, licenses or other conveyance of any rights, title or interest in or
to such items and none are pending or contemplated except as otherwise provided
herein. The Technology and Proprietary Rights represent all of the patents,
patent applications, rights or inventions created or owned by Seller that relate
to the Technology. The Technology and the Proprietary Rights and the processes
represented by them will perform the functions as set forth in the patents and
patent applications listed in Exhibit A hereto and disclosed by Seller to Buyer,
and Seller does not have knowledge of any matter that would prevent such
performance. Seller has not, by any of its acts or acts of its agents, put any
of those rights into jeopardy.



 
4

--------------------------------------------------------------------------------

 

         b) Buyer hereby represents and warrants to, and covenants with, Seller
as follows:


                  (1) ORGANIZATION, GOOD STANDING AND QUALIFICATION. Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Utah. Buyer has all requisite corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement, as hereinafter defined, and to carry out the provisions of this
Agreement and to carry on its business as presently conducted and as presently
proposed to be conducted. Buyer is duly qualified and is authorized to do
business and is in good standing as a foreign corporation in all jurisdictions
in which the nature of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so would not have a material adverse effect on Buyer or its
business.


                  (2) AUTHORIZATION; BINDING OBLIGATIONS. All corporate action
on the part of Buyer, its officers, directors and stockholders necessary for the
authorization of this Agreement and all ancillary documents (collectively, the
"Transaction Documents") and the performance of all obligations of Buyer
hereunder and thereunder has been taken prior to the Closing.


7. INDEMNIFICATION. Seller shall indemnify, defend, and hold harmless Buyer
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries, and deficiencies, including
interest, penalties, and reasonable attorneys' fees, that Buyer shall incur or
suffer, that arise, result from, or relate to (i) any breach of, or failure by
Seller to perform, any of its representations, warranties, covenants, or
agreements in this Agreement or in any schedule, certificate, exhibit, or other
instrument furnished or to be furnished by Seller under this Agreement, or (ii)
any claims that the Technology or the Proprietary Rights infringes, violates or
misappropriates the intellectual property rights of any third party.


8. MISCELLANEOUS TERMS.


         a) Each party shall execute and deliver, from time to time at or after
the date of the Closing upon the request of the other party, such further
conveyance instruments, and take such further actions, as may be necessary or
desirable to evidence more fully the conveyance of interest in and to all the
Technology and Proprietary Rights to Buyer, on the part of the Buyer, to the
fullest extent reasonably possible. Each party therefore agrees to:


                  (1) Execute, acknowledge, and deliver any affidavits or
documents of assignment and conveyance regarding the Technology or the
Proprietary Rights;


                  (2) Provide testimony in connection with any proceeding
affecting the right, title, interest, or benefit of the Buyer and to the
Technology or the Proprietary Rights; and


                  (3) Perform any other acts reasonably necessary to carry out
the intent of this Agreement.


         b) In furtherance of, but subject to the terms and conditions of this
Agreement, Seller hereby acknowledges that, from and after the Closing, Buyer
will have acquired all of Seller's right, title, and standing to:


                  (1) Receive all rights and benefits pertaining to the
Technology and the Proprietary Rights as the sole owner thereof;


                  (2) Institute and prosecute all suits and proceedings and take
all actions that Buyer, in its sole discretion, may deem necessary or proper to
collect, assert, or enforce any claim, right or title of any kind in and to any
and all of the Technology and Proprietary Rights;


                  (3) Defend and compromise any and all such actions, suits, or
proceedings relating to such transferred and assigned rights, title, interest,
and benefits, and do all other such acts and things in relation thereto as the
Buyer, in its sole discretion, deems advisable; and

 
5

--------------------------------------------------------------------------------

 



                  (4) To sell, assign, transfer, modify, further develop and
license such rights and receive royalties and other payment for such rights.


         c) The parties agree that Seller shall pay all costs and fees (legal
and otherwise) necessary to maintain or prosecute the patents identified in
Exhibit A through the date of the Closing. After the Closing, the parties agree
that Buyer shall pay all such costs and fees thereafter.


         d) Seller and Buyer agree that each party shall be responsible for
their own legal and other fees and costs relating to the preparation of this
Agreement. Each party represents and warrants it has been represented by legal
counsel and that there is no finder or broker involved in this transaction.


         e) This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof, and shall supersede all previous
communications, representations, understandings and agreements, whether oral or
written. This Agreement may not be changed or modified except by a written
agreement signed by both parties. This Agreement shall be governed by and
construed in accordance with the laws of the State of Utah (excluding conflicts
of law principles). Any action or suit related to this Agreement shall be
brought exclusively in the state or federal courts in Utah. In case any one or
more of the provisions contained in this Agreement or any application thereof
shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
other applications thereof shall not in any way be affected or impaired thereby,
and such invalidity shall be construed and limited as narrowly as practicable.


         f) All representations, warranties, covenants and agreements of Seller
and Buyer in this Agreement shall survive the execution, delivery and
performance of this Agreement and the Closing for a period of one (1) year
following the Closing. All representations and warranties of each party set
forth in this Agreement shall be deemed to have been made again by such party at
and as of the Closing Date.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


Buyer
Seller
   
SET IP Holdings LLC
World Environmental Solutions Pty Ltd.
   
By: /s/ Keith Morlock
By: /s/ Wallie Ivison
   
Name: Keith Morlock
Name: Wallie Ivison
   
Title: Manager
Title: CEO
   



Sustainable Environmental Technologies Corporation


By: /s/ Grant King


Name: Grant King


Title: CEO

 
7

--------------------------------------------------------------------------------

 

EXHIBIT A




SELLER: World Environmental Solutions Pty Ltd.
Unit 4A
15 Narabang Way
Belrose
NSW 2085




PATENT APPLICATION NO
DESCRIPTION
COUNTRY
DATE OF FILING
 
2008 902751
Provisional Application –
A water extractor and a method of extracting water
 
AU
30.05.2008
 
2008 8237617
Complete Application -
As above
 
AU
 
 
12/261585
 
 
Complete Application -
As above
 
US
30.10.2008
 
2009901358
Second Provisional Application –
A combined water extractor and Electricity generator
 
AU
27.03.2009
 
2010000357
Patent Cooperation Treaty International
Application- As above
 
AU
26.03.2010
 
 
TRADE MARK
   
1338339
"Harmonizer"
AU
23.12.2009
Accepted 28.03.2010






 
8

--------------------------------------------------------------------------------

 

EXHIBIT B


CONSIDERATION


1.Seller shall issue to SET CORP shares of its equity equal to 12% of its issued
and outstanding equity on a fully diluted basis at the time of Closing.


2.Seller shall grant to SET CORP an option to purchase equity in Seller equal to
3% of its issued and outstanding equity on a fully diluted basis at the time of
Closing (option attached hereto as Appendix 1). Such option will have an
exercise price of $350,000 and terminate in two (2) years from the date of
issuance.


3.Buyer shall grant Seller an exclusive license to manufacture and sell products
incorporating the Technology and Proprietary Rights in the Australasia market
for 25 years from the date of Closing with a royalty rate to be paid by Seller
to Buyer of 10% of net revenue on such sales; additionally, Buyer shall grant to
Seller the non-exclusive license to manufacture and sell products incorporating
the Technology and Proprietary Rights in territories in which Buyer, or its
agents, (i) have not sold any products incorporating the Technology and
Proprietary Rights for three years from the date of Closing, and (ii) for which
exclusive sub-licenses have not been granted to third parties for use of the
Technology and Proprietary Rights (license agreement attached hereto as Appendix
2).


4.Seller to provide SET CORP and its customers, with proper sales and technical
support for the Technology at no cost.


5. SET CORP shall issue to Seller up to a total of 17,000,000 shares of its
common stock as follows:


i.2,000,000 SET CORP shares issued 30 days subsequent to the Closing.


ii.5,000,000 SET CORP shares issued 60 days subsequent to the date that customer
receives written approval of a successful installation of a product
incorporating the Watermaker Technology or any other SET Corp technology
totaling at a minimum value of $250,000 (e.g., a Watermaker, DynIX).


iii.a maximum of 10,000,000 SET CORP shares issued on a ratio of 1 SET CORP
share for each $1.00 of gross revenue received by Seller for sales of products
incorporating the Technology and Proprietary Information pursuant to the license
agreement in section 3 above; SET CORP shares to be issued quarterly.


6.SET CORP shall pay Seller up to a maximum of $1,800,000 cash pursuant to a
royalty of 10% of net revenue for sales of products incorporating the Technology
and Proprietary Rights by SET CORP or its agents (excluding Seller).


7.SET CORP shall issue to Seller a secured convertible promissory note for
$200,000 without interest or maturity date, convertible into shares of SET CORP
common stock, no sooner than 24 months from the Date of this agreement, and at
the option of Seller at a price of $0.35 per share, secured by the Technology
and Proprietary Information in case of default due solely to the insolvency of
SET CORP (convertible promissory note attached hereto as Appendix 3).


8.SET CORP shall issue to Seller a warrant to purchase 5,000,000 shares of SET
CORP common stock at a price of $0.35 per share with an expiration of 3 years
from the date of issuance (warrant attached hereto as Appendix 4).


9.Seller to have a first right of refusal to be the exclusive agent for sales of
all current and future SET CORP or Buyer technology, for the territory of
Australasia or other territories as mutually agreed upon from time to time.


10.The board of directors of SET CORP will elect one nominee of Seller to be
director of the board of directors of SET CORP.
 

 
 
 
 
 
9

--------------------------------------------------------------------------------